Citation Nr: 0421460	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  03-21 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant-Veteran




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to May 
1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's current neck disability did not begin 
during his period of active service nor as a consequence of 
his active service.

3.  Entitlement to service connection for low back muscle 
strain was denied in a March 1995 rating decision.  The 
veteran was advised of his appellate rights, but did not 
appeal the denial.

4.  The RO's March 1995 rating decision is final.

5.  Evidence submitted and obtained since the RO's March 1995 
rating decision is new, but it does not relate to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1.  A neck disability was not incurred in or as a consequence 
of active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

2.  Evidence received since the RO denied entitlement to 
service connection for low back muscle strain is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).

3.  The March 1995 RO rating decision denying the veteran's 
claim of entitlement to service connection for a low back 
disability is final and the claim is not reopened.  
38 U.S.C.A. §§ 1110, 1131, 7104 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

The evidence of record reveals that the veteran had no 
complaints of neck pain upon entry into service in 1988.  In 
March 1992, he presented for treatment of low back pain 
following a fall when moving furniture and related that he 
felt pressure in his neck when the pain persisted.  He had 
tenderness in the neck at that time and was assessed as 
experiencing muscle strain.  There was no evidence of neck 
disability found upon discharge examination the following 
month.

Private post-service treatment records reveal that the 
veteran presented in August 1992, approximately three months 
following discharge from service, complaining of neck pain 
following an injury while driving a tractor.  X-rays of the 
neck did not show evidence of a fracture and the veteran was 
treated with medication.  The next record of the veteran 
presenting for treatment with complaints of neck pain is 
dated in August 1998 and reflects neck pain aggravated by the 
use of a forklift.  In March 1999, the veteran was involved 
in a motor vehicle accident and determined to have cervical 
strain.  In June 1999, however, the veteran presented with 
complaints of neck pain and related that he believed the pain 
was a result of his jumping out of helicopters during his 
active duty military service.

In January 1994, the veteran had a physical examination for 
enlistment in the Army Reserves.  There is no mention of a 
neck injury during service or subsequent to service in the 
examination report.  Additionally, there is no evidence of a 
chronic neck disability diagnosed at the time of examination.

The veteran underwent VA examination in March 1994 and 
complained of neck pain for three or four years that he 
attributed to running with a heavy backpack during service; 
he did not relate his history of neck injury in August 1992.  
X-rays revealed a normal cervical spine and a diagnosis of 
neck disability was not rendered.  At a December 1994 general 
VA medical examination, the veteran did not relate any 
complaints of neck pain and/or limitation.

In August 2003, the veteran testified before an RO hearing 
officer that he did not recall any specific injury to his 
neck during service and that he had not injured his neck 
following his discharge from service.  He stated that he 
began having cricks in his neck during service and attributed 
them to sleeping funny.  The veteran testified that he now 
believes his neck disability began as a result of strenuous 
activities during service such as running with an eighty-
pound backpack and jumping out of helicopters.  He related 
that he did not seek treatment for his neck pain during 
service, but was treated with Motrin, and that he first 
sought treatment from a chiropractor about three to six 
months subsequent to his discharge from service.   The 
veteran testified that he continued treatment with a private 
physician and that his treating physician had not made any 
correlation between current neck disability and activities 
during service even though he had suggested that the 
veteran's low back pain could have been a result of such 
activities.

In September 2003, the veteran advised VA that the records 
from the chiropractor he saw right after discharge from 
service could not be obtained.  He did, however, submit 
treatment records showing a current diagnosis of suspected 
cervical disc disease and left C6-C7 disc herniation.

Given the evidence as outlined above, the Board finds that 
the veteran's current neck disability was not incurred in or 
as a consequence of his active service.  The medical evidence 
clearly shows that the veteran did not injure his neck during 
service, but approximately three months after his discharge 
in a tractor accident and again in a March 1999 motor vehicle 
accident.  Because the evidence of record contains notations 
dated in August 1994 and March 1999 by medical professionals 
reflecting that the veteran presented for treatment following 
neck injuries, the veteran's August 2003 testimony that he 
did not experience any post-service neck injuries loses 
credibility.  Thus, without any suggestion in the medical 
record that current disability is a result of anything other 
than the documented post-service injuries, the Board has no 
alternative but to deny the veteran's claim of entitlement to 
service connection for a neck disability.



II.  New and Material Evidence

In March 1995, the RO denied entitlement to service 
connection for low back muscle strain, finding that there was 
no evidence of a chronic back disorder having its origin in 
service.  The veteran was advised of his appellate rights, 
but did not appeal the RO's denial of the benefits sought.  
Thus, the RO decision became final.  38 U.S.C.A. § 7105 (West 
2002).

The veteran now seeks to reopen his claim for service 
connection for a low back disability.  Despite the finality 
of a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New 
and material evidence, as defined in 38 C.F.R. 
Section 3.156(a) (2003), is evidence not previously submitted 
to agency decisionmakers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in March 1995.  It is important to note at 
this juncture that the credibility of new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

At the time of the RO's March 1995 rating decision, the 
evidence of record consisted of service medical records 
reflecting complaints in March 1992 of low back pain 
following a fall while moving furniture.  There was 
tenderness in the lumbar spine and a diagnostic assessment of 
muscle strain was rendered.  Upon exit examination the 
following month, the veteran did not complain of low back 
pain nor was he determined to have a low back disability.

In January 1994, the veteran had a physical examination for 
enlistment in the Army Reserves.  There is no mention of a 
back injury during service or subsequent to service in this 
examination report.  There is no evidence of a chronic back 
disability at the time of examination.


In March 1994, the veteran underwent VA examination and made 
no complaints of low back pain.  X-rays were take of his 
thoracic spine and were interpreted as normal.  Private 
treatment records dated in June 1994 include a complaint of 
low back pain associated with prostatitis.  In December 1994, 
the veteran underwent VA general medical examination and 
complained of low back pain since jumping out of a motor 
vehicle during service five years prior to examination; he 
related being treated with Motrin and by a chiropractor.

Based on the evidence summarized above, the RO denied 
entitlement to service connection for low back strain, 
finding that the veteran experienced an acute disability 
during service but did not have a current chronic disability 
as a result of the one incident of back pain and muscle 
strain during service.  In February 2002, the veteran 
requested that his claim be reopened.

Treatment records submitted since the March 1995 denial of 
benefits reveal that the veteran injured his low back in a 
March 1999 motor vehicle accident and is treated for low back 
pain with medication.  The veteran reported to VA in 
September 2003 that the records of the chiropractor who 
treated him shortly after discharge from service could not be 
obtained.

The veteran testified before an RO hearing officer in August 
2003 that he did not recall a specific back injury during 
service and that he had not injured his back subsequent to 
service.  He stated that he had participated in chiropractic 
treatment shortly after his discharge from service and that 
his private treating physician advised him that his low back 
injury was an old injury that could possibly be a result of 
activities during service.

Following a complete review of the evidence of record, the 
Board finds that the evidence submitted and obtained since 
the RO's March 1995 rating decision is new as it was not 
previously submitted to agency decisionmakers.  
Unfortunately, however, the newly submitted evidence, neither 
by itself nor when considered with the evidence already of 
record, relates to an unestablished fact necessary to 
substantiate the veteran's claim of entitlement to service 
connection for a low back disability because there is no 
medical evidence suggesting that the currently diagnosed and 
treated low back pain is a result of the one incident 
documented during service and/or activities performed over 
the veteran's four years of active service as a Marine.  
Although the veteran's testimony is deemed credible as per 
Justus, supra., the veteran's statements, standing on their 
own, are insufficient to establish a relationship between one 
complaint of pain during service and a current disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Laypersons are not competent to offer medical opinions).  
Thus, the newly submitted evidence is not material and the 
veteran's claim must be denied.  Consequently, the RO's March 
1995 rating decision is final and is not reopened.

III.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II), which addressed the timing and content 
of proper VCAA notice.  Following a complete review of the 
record evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claims here on 
appeal has proceeded in accordance with the law and 
regulations. 
 
VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in April 2002 and again in October 2003.  The 
Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that he was clearly notified of the evidence 
necessary to substantiate his claims and the responsibilities 
of VA and the veteran in obtaining evidence.  The letters 
stated that (1) the evidence needed to substantiate the 
veteran's claims was, among other things, evidence that the 
veteran currently had a disability as a result of an 
inservice injury or disease, (2) VA would obtain relevant 
records from any Federal agency and relevant records 
identified by the veteran, and (3) the veteran is responsible 
for supplying VA with sufficient information to obtain 
relevant records on his behalf and is ultimately responsible 
for submitting all relevant evidence not in the possession of 
a Federal department or agency.  The Board notes that 
although the Court in Pelegrini I and again in Pelegrini II 
indicated that there was a fourth element of notification, VA 
General Counsel rendered a Precedential Opinion in February 
2004, finding that 38 U.S.C. Section 5103(a) does not require 
VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.  See 
VAOPGCPREC 1-2004 (Feb. 24, 2004).  Nonetheless, the Board 
notes that the communications with the claimant essentially 
instructed him to provide VA with the information and/or 
evidence that was pertinent to the claim.  Thus, under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Furthermore, the veteran testified before an RO hearing 
officer in August 2003.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Service connection for a neck disability is denied.

New and material evidence having not been submitted, service 
connection for a low back disability remains denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



